11/14/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                               September 7, 2022 Session

        STATE OF TENNESSEE v. STEPHEN PAUL HAMPTON and
                   MARGARET MARY HAMPTON

                 Appeal from the Circuit Court for Madison County
                        No. 20-23 Donald H. Allen, Judge
                     ___________________________________

                           No. W2021-00938-CCA-R3-CD
                       ___________________________________

Stephen Paul Hampton and Margaret Mary Hampton were charged in the Madison County
Circuit Court with drug and weapon offenses, but the charges were dismissed after the trial
court granted their motions to suppress statements made to a police officer and evidence
found in their vehicle. On appeal, the State contends that the trial court erred by granting
the motions to suppress because the statements were not made during a custodial
interrogation and because the police officer had probable cause to search the vehicle.
Based upon the oral arguments, the record, and the parties’ briefs, we reverse the trial
court’s orders granting the motions to suppress, vacate the order dismissing the indictment,
and remand the case to the trial court for further proceedings consistent with this opinion.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Circuit Court Reversed,
                                 Case Remanded

JOHN W. CAMPBELL, SR., J., delivered the opinion of the court, in which J. ROSS DYER and
JILL BARTEE AYERS, JJ., joined.

Herbert H. Slatery III, Attorney General and Reporter; Andrew C. Coulam, Assistant
Attorney General; Jody Pickens, District Attorney General; and Shaun A. Brown, Assistant
District Attorney General, for the appellant, State of Tennessee.

Cory Hancock (on appeal) and C. Mark Donahoe (at hearing), Jackson, Tennessee, for the
appellees, Stephen Paul Hampton and Margaret Mary Hampton.

                                        OPINION

                                         FACTS
        In December 2019, the Madison County Grand Jury returned a five-count
indictment, charging the Defendants jointly with possession of not less than one-half ounce
of marijuana with intent to sell, a Class E felony; possession of not less than one-half ounce
of marijuana with intent to deliver, a Class E felony; and possession of drug paraphernalia,
a Class A misdemeanor, and charging Mr. Hampton alone with two counts of possession
of a firearm with intent to go armed during the commission of a dangerous felony, a Class
D felony. On March 19, 2021, the Defendants filed a motion to suppress the evidence
found in their SUV on the basis that the police officer obtained the evidence as a result of
a warrantless search without probable cause. Mr. Hampton also filed a motion to suppress
statements he made to the officer on the basis that the statements were the result of a
custodial interrogation without receiving Miranda warnings.

        At the suppression hearing, Investigator Robert Pomeroy of the Jackson Police
Department’s Metro Narcotics Unit testified that about 9:00 p.m. on August 17, 2019, he
was participating in an undercover prostitution operation and had been assigned to watch
the parking lot of a hotel at 200 Campbell Oaks Drive. Investigator Pomeroy was sitting
in his unmarked police car with his windows slightly open and “kept smelling marijuana.”
The odor intensified, but Investigator Pomeroy did not see anyone in the parking lot. He
eventually looked over his right shoulder and noticed an SUV parked at the dead end of
Campbell Oaks Drive. Two people were standing outside the SUV. Investigator Pomeroy
could not see their faces but could see “the hot embers of something being moved back and
forth.” The two people got into the SUV, and the SUV began traveling on Campbell Oaks
Drive.

        Investigator Pomeroy testified that he pulled out behind the SUV and began putting
on his bulletproof vest. The SUV turned into the parking lot of another hotel at 150
Campbell Oaks Drive, so Officer Pomeroy followed the SUV into the parking lot. The
SUV backed into a parking space, and Investigator Pomeroy pulled into a parking space
two or three spaces away. Investigator Pomeroy got out of his police car and walked
toward the SUV. He said that as he approached the vehicle, the smell of marijuana was
“getting stronger and stronger.” Mr. Hampton was sitting in the driver’s seat and started
to get out of the SUV. Investigator Pomeroy was standing by the driver’s door and asked
Mr. Hampton, “[H]ey, why are ya’ll smoking marijuana in the parking lot[?]” Mr.
Hampton initially denied smoking marijuana, so Investigator Pomeroy told him, “I can
smell it and it’s very strong.” Investigator Pomeroy then asked Mr. Hampton, “[H]ow
much weed you got in the car?” Mr. Hampton answered, “[A]bout six ounces.” At that
point, Mrs. Hampton, who was sitting in the front passenger seat, said, “‘It’s ours.’”

       Investigator Pomeroy testified that he “went to get [Mr. Hampton] out of the car to
detain him,” that he handcuffed Mr. Hampton, and that he saw a Sig Sauer handgun in the
pocket of the driver’s door. Investigator Pomeroy said that he never turned on his police
                                            -2-
car’s blue lights and that Mr. Hampton was not in custody when Investigator Pomeroy
asked Mr. Hampton about the marijuana. Investigator Pomeroy did not ask Mrs. Hampton
any questions, and he acknowledged that she voluntarily stated, “‘It’s ours.’”

       Investigator Pomeroy testified that he detained the Defendants and that he radioed
for other officers. He acknowledged that the smell of marijuana gave him probable cause
to search the SUV and said that he found 153 grams of marijuana, “a few little like
marijuana edibles,” a couple of vials of THC oil, a marijuana pipe, and a partially-smoked
marijuana “roach” in the vehicle. Mr. Hampton voluntarily told Investigator Pomeroy that
their daughter had scoliosis and lived in Nashville and that they were taking the items to
her for “therapeutic treatment.” Other officers arrived on the scene, and Investigator
Pomeroy did not hear any officers ask either of the Defendants about the marijuana. He
acknowledged that he was familiar with the smell of marijuana and said that he had smelled
marijuana “[t]housands of times.”

        On cross-examination, Investigator Pomeroy acknowledged that hemp, which was
legal in Tennessee, looked and smelled identical to marijuana. He also acknowledged that
when he first saw the Defendants standing outside the SUV at the end of Campbell Oaks
Drive, they were alone and were not selling marijuana to anyone. Investigator Pomeroy
said that he initially planned to follow the SUV “to find probable cause for a traffic stop.”
However, the SUV turned into the hotel parking lot at 150 Campbell Oaks Drive, so
Investigator Pomeroy also turned into the parking lot. Investigator Pomeroy, who was
wearing his bulletproof vest and was clearly marked as a police officer, approached the
SUV as Mr. Hampton was getting out of the vehicle. Investigator Pomeroy saw the gun
while Mr. Hampton was exiting the SUV, and he arrested Mr. Hampton for possessing the
marijuana and firearm. He acknowledged that he never advised the Defendants of their
Miranda rights.

       Investigator Pomeroy testified that the marijuana was in small pill bottles, that he
found “quite a few” bottles in the SUV, and that the marijuana had been “[p]ackaged for
distribution from a legal dispensary.” He acknowledged that the bottles of marijuana had
been labeled legally in another state and that Mr. Hampton had a medical marijuana card
from Oklahoma. He also acknowledged that there was no proof in the SUV that the
Defendants were selling or distributing the marijuana, and he described them as
“[p]robably one of the nicest couples I’ve ever dealt with.” Defense counsel asked if
exigent circumstances existed in the case, and Investigator Pomeroy said no because the
SUV was parked in a parking space. Investigator Pomeroy said that he did not hear other
officers ask the Defendants any questions but that it was possible another officer asked
them about the marijuana.



                                            -3-
       At the conclusion of Investigator Pomeroy’s testimony, the trial court questioned
him as follows:

            THE COURT: All right. So you smelled marijuana and then what
      did you do when you noticed what you believed to be marijuana?

             WITNESS: So I started looking around the parking lot, you know,
      because I’m in this undercover vehicle trying to figure out where it’s coming
      from. When I looked back over my right shoulder, that’s when I seen the
      vehicle parked at the -- it’s like they are going to extend the road eventually
      and they may have by now, but there’s a vehicle parked there and I can see
      two subjects who I can’t make out standing around the rear of the vehicle and
      I can see something burning like a cigarette or, you know, marijuana or a
      cigar in that area. So, that’s where I assumed that smell was coming from
      because there was nobody else on the lot. There was nobody in front of me
      because I had been out there for a couple of hours.

            THE COURT: Okay. All right. So, you noticed that and then what
      did you do?

             WITNESS: So, I was going to go down there and make contact with
      them at the dead end. Before I was able to do that, they got in their car and
      started driving. I had [thrown] my vest over my head and as I was driving I
      kind of strapped it on and then they immediately turned into the next parking
      lot which would be 150 Campbell Oaks. They pulled in and pulled into a
      parking spot. So, I drove in and drove past them and parked about three or
      four spaces down and then just walked up and made a consensual encounter
      with them at the vehicle.

             THE COURT: All right. And tell me again, what was the first thing
      you said to them when you approached their vehicle?

              WITNESS: So, he looks at me and I ask him, I said, “Why were y’all
      smoking marijuana in the parking lot?” He denied that at first and I ended
      up telling him, you know, “I can smell it. It’s very strong.” I asked him -- I
      said, “How much weed is in the car?” He said, “About six ounces.” That’s
      when Mrs. Hampton said, “It’s ours.” So, then he was detained and the
      search was conducted of the vehicle.

             THE COURT: Okay. All right. Thank you.

                                           -4-
      Defense counsel introduced into evidence the warrant charging Mr. Hampton with
possession of drug paraphernalia. The warrant included Investigator Pomeroy’s affidavit
of complaint, which provided as follows:

              On 8-17-2019, at 2120 hours a consensual encounter was made in the
       parking lot of 150 Campbell Oaks [D]rive (Hampton Inn) in Jackson Tn with
       Stephen Hampton. Contact was made with Hampton as he was exiting his
       vehicle and a very strong odor of marijuana was noticed coming from his
       vehicle and person. A firearm was also observed in the driver door pocket
       as Hampton was exiting the vehicle. Hampton was then detained and a
       probable cause search of the vehicle was conducted. The search yielded
       approximately 170 grams of medical grade marijuana in multiple containers,
       2 bottles of THC oil, 1 vape canister, 1 partial marijuana blunt, 3 THC
       gummies, 2 THC chews, 3 glass marijuana pipes with marijuana residue and
       a loaded Sig Sauer .40 cal handgun.

       At the conclusion of Investigator Pomeroy’s testimony, defense counsel argued that
the officer did not have probable cause for the warrantless search of the SUV because the
officer did not know whether he was smelling hemp or marijuana and that the exigent
circumstances exception to the warrant requirement did not exist in this case. Defense
counsel also argued that the trial court should suppress the statements made by both of the
Defendants because Investigator Pomeroy questioned them while they were in custody
without giving them Miranda warnings. The State argued that the smell of marijuana, Mr.
Hampton’s statements about the marijuana, and Investigator Pomeroy’s seeing the gun in
the vehicle while he was detaining Mr. Hampton gave the officer probable cause to search
the SUV. The State also argued that because the subject of the search was an automobile,
the warrantless search was justified under the exigent circumstances exception to the
warrant requirement. As to the statements made by the Defendants, the State argued that
Mr. Hampton was not in custody or detained when Investigator Pomeroy approached the
SUV; therefore, Mr. Hampton did not make his initial statements as part of a custodial
interrogation. The State also argued that Mr. Hampton’s statement about taking the
marijuana to their daughter and Mrs. Hampton’s statement about the marijuana belonging
to them were made voluntarily, not in response to any police questioning.

        The trial court accredited Investigator Pomeroy’s testimony. The trial court found
that the officer had reasonable suspicion to believe the Hamptons were smoking marijuana
when he began following their SUV and that he had a right to approach their SUV when
they parked in the hotel parking lot. However, the trial court found that the officer had
decided to detain the Hamptons when he began questioning them and, therefore, that he
should have given them Miranda warnings prior to questioning. The trial court noted that
Investigator Pomeroy testified that no exigent circumstances existed in this case. Thus, the
                                           -5-
trial court also found that a warrant was required prior to his searching their SUV.
Accordingly, the trial court ordered that the statements made by the Hamptons and that the
evidence found in their SUV be suppressed.

       On July 22, 2021, the trial court entered an order granting the Defendants’ motion
to suppress their statements and an order granting the Defendants’ motion to suppress the
evidence found during the search. On July 29, 2021, the State moved to dismiss the
indictment on the basis that it could not prove the charges without the Defendant’s
statements and the evidence. On August 4, 2021, the trial court entered an order dismissing
the indictment without prejudice.

                                         ANALYSIS

       On appeal, the State argues that the trial court erred by granting the motions to
suppress because the Defendants were not in custody when they made their incriminating
statements and because the officer had probable cause to search their SUV. The
Defendants contend that the trial court properly granted their motions to suppress. We
agree with the State and conclude that the trial court erred by suppressing the Defendants’
statements and the evidence found in the SUV.

        In reviewing a trial court’s determinations regarding a suppression hearing,
“[q]uestions of credibility of the witnesses, the weight and value of the evidence, and
resolution of conflicts in the evidence are matters entrusted to the trial judge as the trier of
fact.” State v. Odom, 928 S.W.2d 18, 23 (Tenn. 1996). Thus, “a trial court’s findings of
fact in a suppression hearing will be upheld unless the evidence preponderates otherwise.
Id. Nevertheless, appellate courts will review the trial court’s application of law to the
facts purely de novo. See State v. Walton, 41 S.W.3d 75, 81 (Tenn. 2001). Furthermore,
the prevailing party is “entitled to the strongest legitimate view of the evidence adduced at
the suppression hearing as well as all reasonable and legitimate inferences that may be
drawn from that evidence.” Odom, 928 S.W.2d at 23.

                                        I. Statements

       First, we will address the State’s claim that the Defendants’ statements did not result
from a custodial interrogation. Generally, the Fifth Amendment to the United States
Constitution and article I, section 9 of the Tennessee Constitution provide a privilege
against self-incrimination to those accused of criminal activity, making an inquiry into the
voluntariness of a confession necessary. See State v. Callahan, 979 S.W.2d 577, 581
(Tenn. 1998). As our supreme court has explained:



                                             -6-
               In Miranda v. Arizona, 384 U.S. 436, 444, 86 S. Ct. 1602, 1612, 16
       L. Ed. 2d 694 (1966), the United States Supreme Court held that “the
       prosecution may not use statements, whether exculpatory or inculpatory,
       stemming from custodial interrogation of the defendant unless it
       demonstrates the use of procedural safeguards effective to secure the
       privilege against self-incrimination.” The procedural safeguards must
       include warnings prior to any custodial questioning that an accused has the
       right to remain silent, that any statement he makes may be used against him,
       and that he has the right to an attorney.

State v. Blackstock, 19 S.W.3d 200, 207 (Tenn. 2000). Miranda warnings are necessary
only in situations involving custodial interrogation or its functional equivalent. See, e.g.,
Rhode Island v. Innis, 446 U.S. 291, 300-01 (1980); State v. Dailey, 273 S.W.3d 94, 102-
03 (Tenn. 2009). In determining whether a suspect is in custody for Miranda purposes, we
must consider “whether, under the totality of the circumstances, a reasonable person in the
suspect’s position would consider himself or herself deprived of freedom of movement to
a degree associated with a formal arrest.” State v. Anderson, 937 S.W.2d 851, 855 (Tenn.
1996). The analysis is very fact-specific. Id. Certain factors are relevant to our inquiry,
including but not limited to the following:

       the time and location of the interrogation; the duration and character of the
       questioning; the officer’s tone of voice and general demeanor; the suspect’s
       method of transportation to the place of questioning; the number of police
       officers present; any limitation on movement or other form of restraint
       imposed on the suspect during the interrogation; any interactions between
       the officer and the suspect, including the words spoken by the officer to the
       suspect, and the suspect’s verbal or nonverbal responses; the extent to which
       the suspect is confronted with the law enforcement officer’s suspicions of
       guilt or evidence of guilt; and finally, the extent to which the suspect is made
       aware that he or she is free to refrain from answering questions or to end the
       interview at will.

Id. Whether a suspect is in custody is determined by an objective test. State v. Bush, 942
S.W.2d 489, 499 (Tenn. 1997).

        Applying the Anderson factors to the evidence at the suppression hearing, we
conclude that the Defendants were not in custody under the totality of the circumstances.
The Defendants pulled into the parking space of a hotel, and Investigator Pomeroy pulled
into a parking space that was several spaces away from them. He did not block their SUV
with his police car, and he did not turn on his police car’s emergency equipment.
Investigator Pomeroy walked to the Defendants’ SUV as Mr. Hampton was getting out of
                                            -7-
the vehicle and asked Mr. Hampton, “Why are y’all smoking marijuana?” Investigator
Pomeroy was the only officer present, and nothing indicates that his demeanor was
anything but calm and polite. Mr. Hampton initially denied smoking marijuana, so
Investigator Pomeroy advised him that the smell was very strong. As noted by the State,
his questioning of Mr. Hampson was very brief, just a matter of seconds. Investigator
Pomeroy allowed Mr. Hampton to get out of the SUV, and Investigator Pomeroy did not
handcuff Mr. Hampton until he saw the gun in the driver’s door. Therefore, we conclude
that Mr. Hampton’s initial statements were not made during a custodial interrogation.

       As for Mr. Hampton’s statement about the marijuana being for their daughter’s
medical condition and Mrs. Hampton’s statement that the marijuana belonged to them,
Investigator Pomeroy testified that the Defendants made their statements after they were
in custody but voluntarily without any questioning from him. He also said that he did not
hear any other officers question them. The Defendants did not testify at the suppression
hearing, and no evidence was presented other than Investigator Pomeroy’s testimony,
which the trial court accredited, and the warrant containing the officer’s affidavit of
complaint. Thus, the evidence preponderates against any finding that the Defendants’
statements stemmed from a custodial interrogation, and we conclude that the trial court
erred by suppressing the statements.

                                       II. Search

       We now turn to the State’s claim that the smell of marijuana gave Investigator
Pomeroy probable cause to search the Defendants’ SUV. The Fourth Amendment to the
United States Constitution and article I, section 7 of the Tennessee Constitution protect
citizens against “unreasonable searches and seizures.” In general, warrantless searches and
seizures are presumptively unreasonable and any evidence obtained as a result of the
warrantless action is subject to suppression. State v. Richards, 286 S.W.3d 873, 878 (Tenn.
2009). However, if the State “demonstrates by a preponderance of the evidence that the
search or seizure was conducted pursuant to an exception to the warrant requirement,” the
evidence will not be suppressed. State v. Keith, 978 S.W.2d 861, 865 (Tenn. 1998).

       The “automobile exception” to the warrant requirement permits a law enforcement
officer to search a vehicle without a warrant “if the officer has probable cause to believe
that the automobile contains contraband.” State v. Saine, 297 S.W.3d 199, 207 (Tenn.
2009) (citing Carroll v. United States, 267 U.S. 132, 149 (1925)). As our supreme court
explained:

      The rationale for the automobile exception is two-fold. First, it is often
      impractical for officers to obtain search warrants in light of the inherent
      mobility of automobiles. Second, individuals have a reduced expectation of
                                           -8-
        privacy in their automobiles. If the officer has probable cause to believe that
        the automobile contains contraband, the officer may either seize the
        automobile and then obtain a warrant or search the automobile immediately.

Id. (internal citations omitted).

       Here, Investigator Pomeroy testified that he smelled marijuana coming from the
Defendants’ SUV. According to published case law by this court and our supreme court,
the smell of marijuana alone can establish probable cause for the warrantless search of an
automobile. State v. Hughes, 544 S.W.2d 99, 101 (Tenn. 1976); Hicks v. State, 534 S.W.2d
872, 874 (Tenn. Crim. App. 1975). The Defendants assert that the plain smell of marijuana
no longer establishes probable cause for a warrantless search because, as Investigator
Pomeroy testified, the smell of marijuana is indistinguishable from the smell of hemp,
which is now legal in Tennessee. We recognize that marijuana previously was defined as
“all part of the plant cannabis, whether growing or not” but that the definition did not
include industrial hemp. Tenn. Code Ann. § 39-17-402(16)(A), (C) (2018). In April 2019,
the possession of all hemp became legal in Tennessee. See Tenn. Code Ann. § 39-17-
402(16)(C) (2019). However, until our supreme court or our legislature determines
otherwise, the smell of marijuana continues to establish probable cause for the warrantless
search of an automobile.1 In any event, given our conclusion in the previous section that
Mr. Hampton’s initial statements about the marijuana were not the result of a custodial
interrogation, his statements established probable cause for the warrantless search.
Therefore, we conclude that the trial court also erred by granting the Defendants’ motion
to suppress the evidence found in their SUV.




        1
          As noted by the Defendants, in January 2019, Senate Bill 279 was introduced to amend Tennessee
Code Annotated, Title 40, Chapter 7, Part 1, by adding a new section to prohibit law enforcement officers
from conducting warrantless searches based solely on the smell of cannabis.                           See
https://www.capitol.tn.gov/Bills/111/Bill/SB0279.pdf. However, the bill and its companion, House Bill
274, which also was introduced in January 2019, failed to move forward.                              See
https://wapp.capitol.tn.gov/apps/Billinfo/default.aspx?BillNumber=SB0279&ga=111 .
                                                  -9-
                                     CONCLUSION

        Based upon the oral arguments, the record, and the parties’ briefs, we conclude that
the trial court erred by granting the Defendants’ motions to suppress. Therefore, we reverse
the trial court’s orders granting the motions, vacate the order dismissing the indictment,
and remand the case to the trial court for further proceedings consistent with this opinion.




                                                    _________________________________
                                                    JOHN W. CAMPBELL, SR., JUDGE




                                           - 10 -